Citation Nr: 1545729	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  05-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to service-connected splenomegaly.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected splenomegaly.  

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected splenomegaly.  

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected splenomegaly.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a long history before the Board; as the case must again be remanded, an extended recitation of that history at this juncture is deemed unnecessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, this case has been before the Board numerous times in the past.  Most recently, the Board remanded these matters in July 2014.  Specifically, the Board instructed VA to obtain records from worker's compensation programs with which the Veteran has made claims for benefits.  Additionally, the Board directed that, if such records were not available, the Veteran must be notified of this fact.  

In September 2014 and January 2015, the Veteran provided his consent for VA to obtain records from New Jersey's state worker's compensation program.  VA sought relevant records from that agency in January 2015 and February 2015.  In a February 2015 reply, the New Jersey Division of Workers' Compensation denied VA's request, seemingly for being too generic.  That agency provided a specific form for VA or the Veteran to fill out in order for the records to be obtained.  

VA, however, did not use the form to seek these records a second time, it also did not make a formal finding of unavailability of these records or notify the Veteran that VA's request for these records was denied, or send the specific form provided by the state of New Jersey to the Veteran to allow him to obtain these records on his own.  All of these facts fall short of the duty to assist and the Board's specific remand instructions in its July 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 3.159 (2015).  Accordingly and unfortunately, another remand is required to correct these defects.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any records regarding his worker's compensation claims and history from the New Jersey Division of Workers' Compensation.  If a specific form is required by that agency for release of such records, provide this form to the Veteran for completion.  The efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.  If these records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified in accordance with 38 C.F.R. § 3.159.

2.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




